THIRD DIVISION
                                                                     May 30, 2007




No. 1-06-2198



THE CITY OF CHICAGO,                                      )   Appeal from the
                                                          )   Circuit Court of
                    Plaintiff-Appellant,                  )   Cook County
                                                          )
v.                                                        )
                                                          )
ERIN C. DRISCOLL,                                         )
                                                          )   No. 05 M1 651407
                    Defendant- Appellee                   )
                                                          )
                                                          )
(The City Of Chicago Department Of Administrative         )
Hearings,                                                 )   Honorable
                                                          )   Edna Turkington,
                    Defendant).                           )   Judge Presiding.
                                                          )




      JUSTICE KARNEZIS delivered the opinion of the court:

      Plaintiff City of Chicago (City) appeals from an order of the circuit court on

administrative review upholding the determination of the City of Chicago Department of

Administrative Hearings that defendant Erin C. Driscoll did not violate the Chicago

Municipal Code (Code) by failing to display a City of Chicago vehicle sticker (city
1-06-2198


sticker) on her vehicle. On appeal, the City contends that Driscoll was required to

display a city sticker on her vehicle because she resided in Chicago and was the

registered owner of the vehicle. For the following reasons, we reverse the order of the

circuit court.

       On November 4, 2004, Driscoll's car was parked at 1701 South Michigan

Avenue in Chicago and was ticketed for failing to display a city sticker. The ticket

indicated that the car was registered to Driscoll, who resided at 211 East Ohio Street in

Chicago. Driscoll contested the ticket by mail and contended in an attached letter that

the vehicle was "registered" to the City of Highland Park and displayed a Highland Park

city sticker. The return address on Driscoll's letter was a post office box in Highland

Park. Driscoll's letter also indicated that she had been ticketed for the same violation in

2001 and the ticket had been dismissed because her vehicle displayed a Highland

Park city sticker. In February 2005, an administrative law officer ruled against Driscoll,

finding that because she lived in Chicago, her vehicle required a city sticker. Driscoll

filed a complaint in the circuit court of Cook County for administrative review. The court

reversed the determination of the administrative law officer and remanded the cause for

a new hearing. Upon remand, a hearing was held before a different administrative law

officer in December 2005. The officer found in favor of Driscoll and dismissed the

ticket. The City filed a complaint for judicial review, and the circuit court affirmed the

dismissal of the ticket. The City now appeals.

       Initially, we note that the parties disagree as to the appropriate standard of

                                              2
1-06-2198


review. The City contends that the interpretation of an ordinance is a question of law

and should be reviewed de novo. Driscoll, who appears pro se, contends that because

there are facts in dispute, we should review the administrative law officer's

determination pursuant to the manifest weight of the evidence standard. Here,

however, the facts are not in dispute. The only issue is the interpretation of the

provisions of the Code relating to city stickers. Because an issue of statutory

construction raises a question of law, our review is de novo. Lucas v. Lakin, 175 Ill. 2d

166, 171 (1997).

      Section 9-64-125 of the Chicago Municipal Code provides in part:

      "Display of license.

             No person shall park or stand on any portion of the public way * * * any

      vehicle requiring a license pursuant to Chapter 3-56 of this code, unless the

      license is displayed as required by Section 9-76-170 of this code." Chicago

      Municipal Code §9-64-125 (2006).

      Section 3-56-020 of the Code provides in part:

      "License required.

             It shall be unlawful for any motor vehicle owner residing within the city to

      use, or to cause or permit any of the owner's agents, employees, lessees,

      licensees or bailees, to use, any motor vehicle or any other vehicle upon the

      public ways of the city or upon any city-owned property, unless such vehicle is

      licensed as provided in this chapter.

                                              3
1-06-2198


               ***

              The owner of a motor vehicle or any other vehicle who resides in the city

       but maintains a situs or base of such vehicle located outside of the city shall be

       entitled to a credit against the appropriate license fee provided for herein in the

       amount of any wheel tax license fee paid for such vehicle to the municipality

       where such vehicle is based; provided, however, that in no event shall the

       license fee be reduced to an amount less than the wheel tax license fee for

       passenger automobiles." Chicago Municipal Code §3-56-020 (2006).

       Here, as a resident of Chicago, Driscoll was required to purchase a city sticker

for her vehicle. Pursuant to section 3-56-020, the vehicle owner's residence

determines the need for the sticker. That section provides that if the vehicle owner

resides within the city, the vehicle must display a city sticker. Driscoll has never

contested that she resided in Chicago or that she was the registered owner of the

vehicle. Whether the vehicle is based within the city limits does not determine whether

the vehicle must display a city sticker. Section 3-56-020 does provide that a vehicle

that is based outside of the city is entitled to a credit against any fee paid to a

municipality where the vehicle is based, but the vehicle is still required to display a city

sticker. Therefore, Driscoll's contention that her vehicle did not need a city sticker

because it displayed a Highland Park city sticker must fail.

       Driscoll further contends that collateral estoppel precludes the City from

relitigating this issue. She maintains that this same issue was already litigated in 2001

                                              4
1-06-2198


when she received a ticket for the same violation, which was subsequently dismissed.

However, Driscoll's argument is no more than a self-serving assertion that the same

issue was actually litigated in 2001 and she neither provides any citation to the record

to support her assertion, nor can we determine from the record before us whether the

same issue was actually litigated before. Without more, we are unable to address her

contention and therefore reject it.

       Accordingly, we reverse the order of the circuit court and remand the cause to

the City of Chicago Department of Administrative Hearings to enter an order consistent

with these proceedings.

       Reversed and remanded.

       THEIS, P.J., and CUNNINGHAM, J., concur.




                                            5